Order issued November 3, 2017.




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                             NO. 01-17-00841-CV
                          ———————————
                       IN RE FRANK VASOS, Relator



         Original Proceeding on Petition for Writ of Habeas Corpus



                                    ORDER

     Relator, Frank Vasos, has filed an application for a writ of habeas corpus

and an emergency motion for bail.1 See TEX. GOV’T CODE ANN. § 22.221(d) (West

2004).



1
     The underlying proceeding is Taso Pantazopoulos, Patricia Vasos, APS Food
     Services, Inc. d/b/a Anonymous Cafe, No. 17-JSC41-01205, in the Justice of the
     Peace Court, Precinct 4 of Fort Bend County, Texas, the Honorable Justin M.
     Joyce presiding.
        The Court is of the opinion that relator’s petition requires further

consideration. See TEX. R. APP. P. 52.8(b). Accordingly, the Court grants the

relator’s emergency motion for bail in part. The Sheriff of Fort Bend County is

hereby ordered to discharge relator from custody on relator’s executing and filing

with the Sheriff of Fort Bend County a good and sufficient bond, conditioned as

required by law, in the amount of $1000.00. See TEX. R. APP. P. 52.8(b)(3).

        It is further ordered that the real party in interest shall have until November

13, 2017 to file a response, if any, and any relevant portions of the record. See TEX.

R. APP. P. 52.4, 52.8(b)(1).



Judge’s signature:             /s/ Russell Lloyd

Date:                          November 3, 2017




                                            2